IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CP-00190-COA

QUARTAVEOUS STRICKLAND                                                    APPELLANT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         01/07/2014
TRIAL JUDGE:                              HON. RICHARD A. SMITH
COURT FROM WHICH APPEALED:                WASHINGTON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   QUARTAVEOUS STRICKLAND (PRO SE)
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: MELANIE DOTSON THOMAS
                                              JOHN R. HENRY JR.
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR POST-
                                          CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 06/02/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., ISHEE AND CARLTON, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    On January 20, 2011, Quartaveous Strickland and two other individuals robbed the

Rack & Cue pool hall in Greenville, Mississippi, with a shotgun and a handgun. Strickland

was indicted for three counts of armed robbery and one count of conspiracy. On November

30, 2012, Strickland pled guilty in the Washington County Circuit Court to all four counts.

He was sentenced to twenty years in prison for each count of armed robbery, with fifteen

years to serve and five years of post-release supervision (PRS) on each sentence. He was

also sentenced to serve five years in prison for conspiracy, with all sentences running
concurrently. Finally, Strickland was ordered to pay court costs and state assessments, a

$2,500 fine, and $500 to the Crime Victims’ Compensation Fund. Strickland filed a motion

for post-conviction relief (PCR), and it was denied by the circuit court. Aggrieved,

Strickland filed this appeal. Finding no error, we affirm.

                                         FACTS

¶2.    On January 20, 2011, Strickland and two other individuals entered the Rack & Cue

pool hall in Greenville with a shotgun and a handgun. Strickland forced a store employee,

Webber Doris, at gunpoint to give him the money from the cash register and the store’s

money bag that was hidden in the microwave. In addition to taking money from Rack &

Cue, Strickland and his co-defendants robbed Doris and William Fulton.

¶3.    After being indicted for three counts of armed robbery and one count of conspiracy,

Strickland filed a motion to enter a plea of guilty. A hearing was held on December 10,

2012, and Strickland voluntarily pled guilty to all four counts. The circuit judge imposed a

twenty-year sentence for each count of armed robbery, with fifteen years to serve followed

by five years of PRS, and a five-year sentence for the conspiracy charge, with all four

sentences running concurrently.

¶4.    On July 30, 2013, Strickland filed a PCR motion. In his motion, Strickland claimed

that he “received a multi-count indictment for [a]rmed [r]obbery . . . which was

multiplicitous in nature and therefore invoked the Double Jeopardy Clause of the Fifth

Amendment when his indictment charged him with the same [a]rmed [r]obbery three times

making this a Triple Jeopardy.”



                                             2
                                  STANDARD OF REVIEW

¶5.    “When reviewing a trial court's denial or dismissal of a PCR motion, we will only

disturb the trial court's factual findings if they are clearly erroneous; however, we review the

trial court's legal conclusions under a de novo standard of review.” Purnell v. State, 126 So.
3d 949, 951 (¶4) (Miss. Ct. App. 2013) (quoting Hughes v. State, 106 So. 3d 836, 838 (¶4)

(Miss. Ct. App. 2012)).

                                         ANALYSIS

¶6.    Strickland argues that his sentence is in violation of the Double-Jeopardy Clause

because his indictment charged “a single offense in multiple count[s].” However, his

argument is procedurally barred. “Failure to address a claim of double jeopardy at trial

concludes that issue[;] it cannot then be raised initially in a motion for post-conviction

relief.” Brooks v. State, 832 So. 2d 607, 610 (¶10) (Miss. Ct. App. 2002) (citation omitted).

Strickland did not raise a claim of double jeopardy before the lower court. As such, he may

not raise this issue on appeal.

¶7.    Strickland’s claim is not only procedurally barred, but it is also without merit. It is

well settled under Mississippi law “that separate offenses, though committed under a

common nucleus of operative fact, [do] not present a legal impediment to multiple

prosecutions under the [D]ouble[-][J]eopardy [C]lause of both the federal and the state

[C]onstitutions.” Id. In Henley v. State, 749 So. 2d 246, 249 (¶12) (Miss. Ct. App. 1999),

this Court held:

       Henley and his co-defendant not only committed armed robbery against the
       Pizza Hut restaurant, but also robbed five individuals, placing each of them in


                                               3
       immediate fear of injury with a deadly weapon and depriving each of them of
       his or her personal property. Under these circumstances, Henley's six count
       indictment charging six separate crimes of armed robbery against multiple
       victims, despite their common nucleus, is indicative of Henley's intent to rob
       each person[,] and therefore, multiple convictions or counts for multiple
       victims do not violate Henley's protection under double jeopardy.

¶8.    The facts of this case are somewhat similar to the facts in Henley, in that Strickland

and his co-defendants robbed the Rack & Cue as well as two individuals, placing each of

them in immediate fear of injury with a deadly weapon and taking their personal property.

Therefore, we find that Strickland was properly charged with three counts of armed robbery.

Accordingly, Strickland’s argument is without merit.

¶9. THE JUDGMENT OF THE WASHINGTON COUNTY CIRCUIT COURT
DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO WASHINGTON COUNTY.

       LEE, C.J., CARLTON AND JAMES, JJ., CONCUR. IRVING AND GRIFFIS,
P.JJ., BARNES, MAXWELL AND FAIR, JJ., CONCUR IN PART AND IN THE
RESULT WITHOUT SEPARATE WRITTEN OPINION. ROBERTS, J., CONCURS
IN RESULT ONLY WITHOUT SEPARATE WRITTEN OPINION.




                                             4